DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is based on Applicant's Request for Continued Examination filed on March 5, 2021, and the agreement reached by both parties during the telephonic interview with Applicant's representative, Attorney Nicholas M. Stabler (Reg. No. 60,452) on March 11, 2021.

Claims 1-22 are presented for prosecution and are allowed via the following Examiner’s Amendment.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Nicholas M. Stabler (Reg. No. 60,452).

The application has been amended as follows:
IN THE CLAIMS:
Please amend claims 4, 5, 7, 12, 13, 15, 20, and 22 as follows:

4. (Currently Amended) The computing system of claim 3, wherein the processor is configured to determine to activate the new version of the configuration object from among the 

5. (Currently Amended) The computing system of claim 1, wherein the processor is further configured to determine the different configuration content from a configuration content table of the configuration object based on an identifier of the new version of the configuration object.

7. (Currently Amended) The computing system of claim 1, wherein the processor is configured to identify at least two versions of the configuration object that comprise activation data indicating the versions are active, and select a version from among the at least two versions as [[the]]a currently active version based on respective version identifiers of the at least two versions.  

12. (Currently Amended) The method of claim 11, wherein the activating comprises determining to activate the new version of the configuration object from among the 

13. (Currently Amended) The method of claim 9, further comprising determining the different configuration content from a configuration content table of the configuration object based on an 

15. (Currently Amended) The method of claim 9, wherein the identifying comprises identifying at least two versions of the configuration object that comprise activation data indicating the versions are active, and selecting a version from among the at least two versions as [[the]]a currently active version based on respective version identifiers of the at least two versions.

20. (Currently Amended) The non-transitory computer-readable medium of claim 19, wherein the activating comprises determining to activate the new version of the configuration object from among the 

22. (Currently Amended) The computing system of claim 21, wherein the processor is further configured to receive the updates to the configuration object via one or more of a push mechanism in which the host platform automatically pushes the updates to the configuration object to the software6Application No.: 16/552,059 Amendment and Response to January 1, 2021 Final Office Actionapplication and a pull mechanism in which the software application requests the updates to the configuration object from the host platform.

END OF AMENDMENT

Allowable Subject Matter
6.	The following is Examiner’s statement of reasons for allowance: 
in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.  	
	Claims 1, 9, and 17 are therefore allowed.  Claims 2-8, 10-16, and 18-22 are also allowed due to their respective dependence on allowable independent claims 1, 9, and 17.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192